UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4744


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLTON N. LUCK, a/k/a C-4,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:04-cr-00047-nkm-mfu-6)


Submitted:   July 26, 2010                  Decided:   August 20, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven D. Rosenfield, Charlottesville, Virginia, for Appellant.
Timothy J. Heaphy, United States Attorney, Ronald M. Huber,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carlton N. Luck seeks to appeal the district court’s

amended judgment convicting him of conspiracy to distribute and

possess    with   intent     to   distribute        cocaine,    marijuana,     and

cocaine base and sentencing him to 288 months of imprisonment.

We dismiss Luck’s appeal as moot.

           “[A] case is moot when the issues presented are no

longer ‘live’ or the parties lack a legally cognizable interest

in the outcome.”      United States v. Hardy, 545 F.3d 280, 283 (4th

Cir. 2008) (internal quotation marks omitted).                  “[I]f an event

occurs    while   a   case   is   pending      on    appeal     that   makes   it

impossible for the court to grant any effectual relief whatever

to a prevailing party, the appeal must be dismissed . . . .”

Incumaa v. Ozmint, 507 F.3d 281, 286 (4th Cir. 2007) (quoting

Church of Scientology of Cal. v. United States, 506 U.S. 9, 12

(1992)) (internal quotation marks omitted).

           On appeal of the district court’s partial denial of

Luck’s motion to vacate, set aside, or correct sentence pursuant

to 28 U.S.C. § 2255 (West Supp. 2010), we reversed and vacated

Luck’s conviction and sentence.           United States v. Luck, ___ F.3d

___, 2010 WL 2635812 (4th Cir. July 2, 2010) (No. 09-6641).

Thus, because there is no further relief we can grant Luck on

appeal, we dismiss the present appeal as moot.                   We deny Luck’s

motion to file a pro se supplemental brief.                    We dispense with

                                      2
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                   DISMISSED




                                       3